J-S17002-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

IN THE INTEREST OF: V.M.C., A         :   IN THE SUPERIOR COURT OF
MINOR                                 :        PENNSYLVANIA
                                      :
                                      :
APPEAL OF: A.P., MOTHER               :
                                      :
                                      :
                                      :
                                      :   No. 3243 EDA 2016

            Appeal from the Order Entered September 12, 2016
           In the Court of Common Pleas of Philadelphia County
             Family Court at No(s): CP-51-DP-0000106-2015,
                         FID: 51-FN-000096-2015

IN THE INTEREST OF: V.M.C. , A        :   IN THE SUPERIOR COURT OF
MINOR                                 :        PENNSYLVANIA
                                      :
                                      :
APPEAL OF: A.P., MOTHER               :
                                      :
                                      :
                                      :
                                      :   No. 3244 EDA 2016

               Appeal from the Decree September 12, 2016
           In the Court of Common Pleas of Philadelphia County
             Family Court at No(s): CP-51-AP-0000726-2016,
                         FID: 51-FN-000096-2015


BEFORE:   OLSON, STABILE, and MUSMANNO, JJ.

MEMORANDUM BY OLSON, J.:                          FILED APRIL 20, 2017

     A.P. (“Mother”) appeals from the decree, entered on September 12,

2016, terminating her parental rights to her female child, V.M.C. (born in
J-S17002-17


August 2014) (“Child”). Mother also appeals from the order, entered on that

same date, changing Child’s permanency goal to adoption.1 We affirm.

       The trial court made the following factual findings:

       The family in this case became known to [the Philadelphia
       County Department of Human Services (“DHS”)] on January 9,
       2015, when DHS received a general protective services report
       that Mother and K.C. (“Father”) used crack cocaine while caring
       for Child. On January 13, 2015, DHS visited Mother and Father
       in the home of M.P. (“Grandmother”), Child’s maternal
       grandmother. DHS implemented a safety plan whereby Child
       would remain in the home in Grandmother’s care, and Mother
       and Father would move out. Upon further investigation, DHS
       discovered that Grandmother was not an appropriate caregiver.
       DHS obtained an order for protective custody and removed
       Child, placing her in a foster home. On January 25, 2015, Child
       was adjudicated dependent and fully committed to DHS custody.
       The case was then transferred to a community umbrella agency
       (“CUA”) which developed a single case plan (“SCP”) with
       objectives for Mother. Over the course of 2015 and 2016,
       Mother did not complete her SCP objectives. . . .

       The goal change and termination [hearing] was held on
       September 12, 2016. The CUA case manager testified that
       Mother’s objectives since the start of this case were to attend
       the Achieving Reunification Center (“ARC”) for parenting classes
       and housing services, engage in mental health and drug and
       alcohol treatment, and attend weekly visits with Child. CUA
       referred Mother to ARC on February 5, 2015, immediately after
       the SCP was developed.

       CUA has been in contact with Mother for the life of the case, and
       has routinely informed her of her objectives. Mother enrolled at
       Greater Philadelphia Health Action (“GPHA”), for drug and
       alcohol treatment, but has attended inconsistently. Mother was
       discharged from GPHA twice for non-attendance, and had to be
       re-enrolled. Because of attendance problems and positive drug
____________________________________________


1
  K.C., Child’s father (“Father”), also appealed the September 21, 2016
decree and order. Father’s appeal is addressed at No. 3155 EDA 2016.



                                           -2-
J-S17002-17


     screen results, drug and alcohol treatment is still an objective for
     Mother. Mother is supposed to give drug screens twice monthly
     as part of her GPHA treatment. [During the five months prior to
     the hearing,] Mother gave two drug screens.

     The trial court also ordered Mother to attend the clinical
     evaluation unit (“CEU”) for drug screens and an assessment.
     Mother failed to appear for the first scheduled appointment. She
     appeared for the second appointment, but did not provide a drug
     screen or take the assessment. Mother’s drug screen results
     show positives for benzodiazepines and cocaine, numerous
     instances of high trace amounts of benzodiazepines and
     cocaine[,] and abnormally low creatinine levels. Mother has not
     provided her treatment documents from GPHA, though this has
     been an objective since June 2016.          Mother is prescribed
     medications for her mental health issues, but has never provided
     those prescriptions to CUA or CEU. Mother was evicted from her
     housing in June 2016, for nonpayment of rent. CUA had assisted
     Mother financially so she could keep her housing, but [she] was
     [still evicted.]

     Mother’s only income is [Supplemental Social Security Income],
     which she receives for depression and anxiety. Mother has been
     diagnosed with anxiety and major depressive disorder. Mother is
     enrolled in mental health [treatment] and is supposed to attend
     twice monthly. She attended three sessions in 2016, and has
     not engaged since July 2016. The sessions Mother attended
     were all group therapy; she has never attended individual
     therapy.

     Mother’s visits have never been unsupervised.           Mother is
     appropriate during visits, but Child has no trouble separating
     from Mother when visits end. Since April 18, 2016, Mother has
     missed six visits: five were no-call, no-show, and for one Mother
     arrived after the conclusion of the visiting time. Child is happy
     to see the foster parents after visits. . . . Child [ha]s bonded
     with her foster parents and calls them “mom” and “dad.”

Trial Court Opinion, 11/15/16, at 1-3 (internal citations, footnote, and

certain capitalization omitted; paragraph breaks added).




                                    -3-
J-S17002-17


         The procedural history of this case is as follows. On August 12, 2016,

DHS filed a petition to involuntarily terminate Mother’s parental rights with

respect to Child. On September 12, 2016, the trial court held an evidentiary

hearing on the termination petition.           Mother and Father were present and

represented by counsel.         A child advocate was present and represented

Child.     At the conclusion of the hearing, the trial court entered a decree

terminating Mother’s parental rights to Child and an order changing her

permanency goal to adoption. This timely appeal followed.2

         Mother raises four issues for our review:

         1. Did the [trial court err] by terminating Mother’s parental
         rights where [DHS] did not prove by clear and convincing
         evidence that Mother had not relieved the circumstances which
         brought [C]hild into care and could not relieve[] them within a
         reasonable amount of time?

         2. Did the [trial court err] by terminating Mother’s parental
         rights where there is no clear and convincing evidence that
         Mother has evidenced a settled purpose of relinquishing parental
         claim to [C]hild or has refused or failed to perform her parental
         duties?

         3. Did the [trial court err] by terminating Mother’s parental
         rights as there was insufficient evidence presented to break the
         bond [C]hild shared with Mother and where there was no clear
         and convincing evidence that [C]hild would not be harmed by
         the termination of Mother’s parental rights?

____________________________________________


2
   Mother filed a concise statement of errors complained of on appeal
(“concise statement”) contemporaneously with her notice of appeal. See
Pa.R.A.P. 1925(a)(2)(i) and (b). On November 15, 2016, the trial court
issued its Rule 1925(a) opinion. All of Mother’s issues were included in her
concise statement.



                                           -4-
J-S17002-17


      4. Did the [trial court err] when it changed [C]hild’s goal to
      adoption as substantial, sufficient, and credible evidence was
      presented at the time of trial which would have substantiated
      denying the [p]etition for [g]oal [c]hange?

Mother’s Brief at 4.

      We consider Mother’s first three issues together as they challenge the

sufficiency of the evidence to terminate her parental rights. We

      must apply an abuse of discretion standard when considering a
      trial court’s determination of a petition for termination of
      parental rights. As in dependency cases, our standard of review
      requires an appellate court to accept the findings of fact and
      credibility determinations of the trial court if they are supported
      by the record. If the factual findings are supported, appellate
      courts review to determine if the trial court made an error of law
      or abused its discretion. As has been often stated, an abuse of
      discretion does not result merely because the reviewing court
      might have reached a different conclusion. Instead, a decision
      may be reversed for an abuse of discretion only upon
      demonstration     of     manifest  unreasonableness,      partiality,
      prejudice, bias, or ill-will.

In re C.M.C., 140 A.3d 699, 704 (Pa. Super. 2016) (citations omitted).

“The burden is upon the petitioner to prove by clear and convincing evidence

that the asserted grounds for seeking the termination of parental rights are

valid.”   In re K.H.B., 107 A.3d 175, 178 (Pa. Super. 2014) (citation

omitted).

      Mother argues that the trial court erred in terminating her parental

rights under 23 Pa.C.S.A. § 2511(a)(1), (2), (5), (8), and (b). This Court

may affirm the trial court’s decision regarding the termination of parental

rights with regard to any one subsection of section 2511(a).              In re

Adoption of C.J.P., 114 A.3d 1046, 1050 (Pa. Super. 2015) (citation

                                      -5-
J-S17002-17


omitted). We focus our attention on subsection 2511(a)(2). Section 2511

provides, in relevant part:

      § 2511. Grounds for involuntary termination

      (a) General rule.--The rights of a parent in regard to a child
      may be terminated after a petition filed on any of the following
      grounds:

                                     ***

      (2) The repeated and continued incapacity, abuse, neglect or
      refusal of the parent has caused the child to be without essential
      parental care, control or subsistence necessary for his physical
      or mental well-being and the conditions and causes of the
      incapacity, abuse, neglect or refusal cannot or will not be
      remedied by the parent.

                                     ***

      (b) Other considerations.--The court in terminating the rights
      of a parent shall give primary consideration to the
      developmental, physical and emotional needs and welfare of the
      child. The rights of a parent shall not be terminated solely on
      the basis of environmental factors such as inadequate housing,
      furnishings, income, clothing and medical care if found to be
      beyond the control of the parent. With respect to any petition
      filed pursuant to subsection (a)(1), (6) or (8), the court shall not
      consider any efforts by the parent to remedy the conditions
      described therein which are first initiated subsequent to the
      giving of notice of the filing of the petition.

23 Pa.C.S.A. § 2511.

      As this Court has explained:

      In order to terminate parental rights pursuant to 23 Pa.C.S.A.
      § 2511(a)(2), the following three elements must be met: (1)
      repeated and continued incapacity, abuse, neglect[,] or refusal;
      (2) such incapacity, abuse, neglect[,] or refusal has caused the
      child to be without essential parental care, control[,] or
      subsistence necessary for [her] physical or mental well-being;
      and (3) the causes of the incapacity, abuse, neglect[,] or refusal

                                     -6-
J-S17002-17


        cannot or will not be remedied. The grounds for termination due
        to parental incapacity that cannot be remedied are not limited to
        affirmative misconduct. To the contrary, those grounds may
        include acts of refusal as well as incapacity to perform parental
        duties.

In re Adoption of C.D.R., 111 A.3d 1212, 1216 (Pa. Super. 2015) (internal

quotation marks and citation omitted).

        Mother asserts that she remedied the conditions that caused the

placement of Child and she is now able to care for Child. Mother alleges that

she has worked to meet the goals required of her, and that she attended

and completed the ordered parenting classes in July 2015 through ARC.

Mother states that she completed a housing workshop at ARC, and currently

resides in a three-bedroom home that is an appropriate residence for her

and Child. What Mother fails to recognize, however, is that she was recently

evicted from a residence for failing to pay rent.       She was evicted despite

CUA providing her with rent assistance.       Thus, the trial court reasonably

concluded that Mother was unwilling or unable to maintain appropriate

housing for Child.

        Mother also states that, although she was twice discharged from

GPHA’s drug and alcohol treatment program due to inconsistent attendance,

each time she re-enrolled. Mother fails to acknowledge that in addition to

being    discharged   from   the   program   multiple   times    for   inconsistent

attendance, she has repeatedly failed drug screens.             The drug screens

indicate that Mother is still using benzodiazepines and cocaine.         On other


                                      -7-
J-S17002-17


occasions, Mother refused to provide drug screens which indicates that she

may also be using other drugs.

      Mother asserts that she has been diagnosed with anxiety and major

depressive disorder, for which she is prescribed medication, and that she is

enrolled in mental health treatment.       As the trial court noted, however,

Mother failed to provide the prescription for her medication. Furthermore,

Mother only attended three group mental health treatment sessions.       She

did not receive treatment in the months prior to the evidentiary hearing and

refused to attend individual counseling sessions.

      Mother also avers that she attended the medical appointments for

Child. Mother states that her visits with Child are always appropriate, and

that she never appeared at a visit in an intoxicated state. She argues that

she has attended the vast majority of her twice-weekly visitations, and only

recently missed some appointments because she had to care for her sick

mother. This explanation, however, does not excuse Mother from failing to

inform DHS that she was unable to attend the visits.             This lack of

responsibility indicates that Mother is unwilling or unable to remedy the

incapacity which left Child without appropriate parental care.

      After considering the totality of the circumstances, the trial court

determined that DHS proved by clear and convincing evidence that Mother

caused Child to be without essential parental care necessary for her well-

being. Moreover, the trial court determined that DHS proved by clear and


                                     -8-
J-S17002-17


convincing evidence that Mother cannot or will not remedy her incapacity

which led to Child being without essential parental care. For the reasons set

forth above, we ascertain no abuse of discretion in this determination.

      Having determined that DHS satisfied subsection 2511(a)(2), we next

consider section 2511(b)’s requirements. The focus in terminating parental

rights under section 2511(a) is on the parent, but the focus under section

2511(b) is on the child. In re P.Z., 113 A.3d 840, 850 (Pa. Super. 2015)

(citation omitted).

      Section 2511(b) focuses on whether termination of parental
      rights would best serve the developmental, physical, and
      emotional needs and welfare of the child. As this Court has
      explained, Section 2511(b) does not explicitly require a bonding
      analysis and the term bond is not defined in the Adoption Act.
      Case law, however, provides that analysis of the emotional bond,
      if any, between parent and child is a factor to be considered as
      part of our analysis. While a parent’s emotional bond with his or
      her child is a major aspect of the []section 2511(b) best-interest
      analysis, it is nonetheless only one of many factors to be
      considered by the court when determining what is in the best
      interest of the child.

C.D.R., 111 A.3d at 1219 (internal quotation marks and citations omitted).

      Mother argues that Child lived with her for the first months of Child’s

life. This argument, however, indicates why there is no bond between Child

and Mother. Child was so young at the time she lived with Mother that she

was unable to form a meaningful bond with Mother.

      Mother avers that she continued visitation in order to maintain her

bond with Child. As noted above, although Mother has visited Child, none of

those visits were unsupervised. Furthermore, Mother frequently missed her

                                    -9-
J-S17002-17


schedule visits and failed to inform DHS that she would not be attending the

missed visits.

      Mother contends that Child knows that Mother is in fact her mother

and refers to her as “mom.”        As such, Mother argues that DHS failed to

establish that Child would not suffer irreparable harm if Mother’s parental

rights were terminated. Although Child recognizes Mother is her biological

mother, Child calls her foster parents “mom” and “dad” and has no problem

separating from Mother at the conclusion of those visits Mother attends.

Instead, Child is happy to reunite with her foster parents.          Therefore, we

ascertain no abuse of discretion in the trial court’s determination that there

was no meaningful bond between Mother and Child.

      Furthermore, “[t]he psychological aspect of parenthood is more

important in terms of the development of the child and [his or her] mental

and   emotional    health   than   the    coincidence   of   biological   or   natural

parenthood.”      In re K.K.R.-S., 958 A.2d 529, 535 (Pa. Super. 2008)

(citation omitted). Thus, the trial court may emphasize the safety needs of

the child when evaluating section 2511(b). See In re K.Z.S., 946 A.2d 753,

763-764 (Pa. Super. 2008). As noted above, Mother is a drug addict who

continues to use cocaine and other drugs despite knowing that she is subject

to drug testing. She is unable to maintain consistent housing, even with the

financial support of outside agencies.            Therefore, terminating Mother’s

parental rights is best for Child’s safety.


                                         - 10 -
J-S17002-17


      After considering the relevant factors, the trial court determined that

DHS proved by clear and convincing evidence that terminating Mother’s

parental rights was in Child’s best interest.         We ascertain no abuse of

discretion or error of law in this determination.       As DHS satisfied section

2511(a)(2) and (b), we affirm the decree terminating Mother’s parental

rights as to Child.

      In her final issue, Mother argues that the trial court erred in changing

Child’s permanency goal to adoption.            This argument is waived.        The

argument section of Mother’s brief does not contain any argument as to the

trial court’s order changing Child’s permanency goal to adoption. Instead,

the argument portion of Mother’s brief only addresses the involuntary

termination   of   her   parental   rights.     See   Mother’s   Brief   at   10-16.

Accordingly, Mother waived any challenge to the order changing Child’s

permanency goal to adoption. See Pa.R.A.P. 2119(a).

     Decree and order affirmed.
Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/20/2017




                                       - 11 -